CAE Inc. Consolidated Financial Statements Management’s Report on Internal Control Over Financial Reporting 1 Report of Independent Registered Public Accounting Firm 2 Consolidated Financial Statements Consolidated Statement of Financial Position 3 Consolidated Income Statement 4 Consolidated Statement of Comprehensive Income 5 Consolidated Statement of Changes in Equity 6 Consolidated Statement of Cash Flows 7 Notes to the Consolidated Financial Statements Note 1 – Nature of Operations and Summary of Significant Accounting Policies 8 Note 2 – Changes in Accounting Policies 19 Note 3 – Net Assets Held for Sale and Discontinued Operations 20 Note 4 – Accounts Receivable 21 Note 5 – Inventories 21 Note 6 – Property, Plant and Equipment 22 Note 7 – Intangible Assets 23 Note 8 – Other Assets 24 Note 9 – Accounts Payable and Accrued Liabilities 24 Note 10 – Contracts in Progress 25 Note 11 – Provisions 25 Note 12 – Debt Facilities 26 Note 13 – Government Assistance 28 Note 14 – Employee Benefits Obligations 29 Note 15 – Deferred Gains and Other Non-Current Liabilities 32 Note 16 – Income Taxes 33 Note 17 – Share Capital, Earnings per Share and Dividends 35 Note 18 – Accumulated Other Comprehensive Income 36 Note 19 – Employee Compensation 36 Note 20 – Impairment of Non-Financial Assets 36 Note 21 – Other Gains – Net 37 Note 22 – Finance Expense – Net 37 Note 23 – Share-Based Payments 37 Note 24 – Supplementary Cash Flows Information 42 Note 25 – Contingencies 42 Note 26 – Commitments 42 Note 27 – Capital Risk Management 43 Note 28 – Fair Value of Financial Instruments 43 Note 29 – Financial Risk Management 46 Note 30 – Operating Segments and Geographic Information 51 Note 31 – Related Party Relationships 53 Note 32 – Related Party Transactions 56 Management’s Report on Internal Control Over Financial Reporting Management of CAE is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f), 15d-15(f) under the Securities Exchange Act of 1934). CAE’s internal control over financial reporting is a process designed under the supervision of CAE’s President and Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s consolidated financial statements for external reporting purposes in accordance with IFRS , as issued by the International Accounting Standards Board (IASB). As of March31,2015, management conducted an assessment of the effectiveness of the Company’s internal control over the financial reporting based on the framework and criteria established by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) on Internal Control – Integrated Framework (2013 Framework). Based on this assessment, management concluded that the Company’s internal control over financial reporting as of March31,2015 was effective. M. Parent S. Lefebvre President and Chief Executive Officer Vice-president, Finance and Chief Financial Officer Montreal (Canada) May26,2015 1 | CAE Year-End Financial Results 2015 Report of Independent Registered Public Accounting Firm To the Shareholders of CAE Inc. We have audited the accompanying consolidated statement of financial position of CAE Inc. and its subsidiaries as of March 31, 2015 and March 31, 2014 and the related consolidated income statement, statement of comprehensive income, statement of changes in equity, and statement of cash flows for the years then ended. We also have audited CAE Inc. and its subsidiaries’ internal control over financial reporting as of March 31, 2015 , based on criteria established in Internal Control - Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management is responsible for these consolidated financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on these consolidated financial statements and an opinion on the company’s internal control over financial reporting based on our integrated audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the consolidated financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall consolidated financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CAE Inc. and its subsidiaries as of March 31, 2015 and March 31, 2014 and the results of their operations and their cash flows for the years then ended in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. Also, in our opinion, CAE Inc. and its subsidiaries maintained, in all material respects, effective internal control over financial reporting as of March 31, 2015 , based on criteria established in Internal Control - Integrated Framework (2013) issued by COSO. [1] Montreal, Quebec May 26, 2015 [1] CPA auditor, CA, public accountancy permit No. A123498 CAE Year-End Financial Results 2015 | 2 Consolidated Financial Statements Consolidated Statement of Financial Position As at March 31 March 31 March 31 (amounts in millions of Canadian dollars) Notes 2014 Assets Cash and cash equivalents $ $ 312.3 Accounts receivable 4 453.9 Contracts in progress: assets 10 256.4 Inventories 5 219.5 Prepayments 76.6 Income taxes recoverable 24.8 Derivative financial assets 28 7.3 Assets held for sale 3 - Total current assets $ $ 1,350.8 Property, plant and equipment 6 1,341.2 Intangible assets 7 870.7 Investment in equity accounted investees 31 234.6 Deferred tax assets 16 31.8 Derivative financial assets 28 7.5 Other assets 8 400.1 Total assets $ $ 4,236.7 Liabilities and equity Accounts payable and accrued liabilities 9 $ $ 685.0 Provisions 11 28.6 Income taxes payable 8.3 Contracts in progress: liabilities 10 167.4 Current portion of long-term debt 12 50.6 Derivative financial liabilities 28 24.6 Liabilities held for sale 3 - Total current liabilities $ $ 964.5 Provisions 11 6.4 Long-term debt 12 1,117.9 Royalty obligations 161.5 Employee benefits obligations 14 115.5 Deferred gains and other non-current liabilities 15 204.2 Deferred tax liabilities 16 166.1 Derivative financial liabilities 28 18.4 Total liabilities $ $ 2,754.5 Equity Share capital 17 $ $ 517.5 Contributed surplus 19.5 Accumulated other comprehensive income 18 129.5 Retained earnings 775.1 Equity attributable to equity holders of the Company $ $ 1,441.6 Non-controlling interests 40.6 Total equity $ $ 1,482.2 Total liabilities and equity $ $ 4,236.7 The accompanying notes form an integral part of these Consolidated Financial Statements. 3 | CAE Year-End Financial Results 2015 Consolidated Financial Statements Consolidated Income Statement Years ended March 31 (amounts in millions of Canadian dollars, except per share amounts) Notes 2014 Continuing operations Revenue 30 $ $ 2,077.9 Cost of sales 1,512.8 Gross profit $ $ 565.1 Research and development expenses 67.7 Selling, general and administrative expenses 259.3 Other gains – net 21 (21.2) After tax share in profit of equity accounted investees 30 (30.0) Operating profit $ $ 289.3 Finance income 22 (9.6) Finance expense 22 80.5 Finance expense – net $ $ 70.9 Earnings before income taxes $ $ 218.4 Income tax expense 16 29.0 Earnings from continuing operations $ $ 189.4 Discontinued operations Earnings from discontinued operations 3 1.7 Net income $ $ 191.1 Attributable to: Equity holders of the Company $ $ 190.0 Non-controlling interests 1.1 $ $ 191.1 Earnings per share from continuing and discontinued operations attributable to equity holders of the Company Basic and diluted – continuing operations 17 $ $ 0.72 Basic and diluted – discontinued operations 17 - 0.01 $ $ 0.73 The accompanying notes form an integral part of these Consolidated Financial Statements. CAE Year-End Financial Results 2015 | 4 Consolidated Financial Statements Consolidated Statement of Comprehensive Income Years ended March 31 (amounts in millions of Canadian dollars) Notes 2014 Net income $ $ 191.1 Items that may be reclassified to net income Foreign currency translation Net currency translation difference on the translation of financial statements of foreign operations $ $ 184.8 Net losses on certain long-term debt denominated in foreign currency and designated as hedges of net investments in foreign operations (37.5) Reclassification to net income - Income taxes 16 (4.3) Share in foreign currency translation difference of equity accounted investees 16.5 $ $ 159.5 Net changes in cash flow hedges Effective portion of changes in fair value of cash flow hedges $ $ (49.1) Reclassification to income 27.4 Income taxes 16 5.6 After tax share in net changes of cash flow hedges of equity accounted investees (0.9) $ $ (17.0) Net change in available-for-sale financial instruments Net change in fair value of available-for-sale financial assets 28 $ - $ 0.2 $ - $ 0.2 Items that are never reclassified to net income Defined benefit plan remeasurements Defined benefit plan remeasurements 14 $ $ 13.4 Income taxes 16 (3.7) $ $ 9.7 Other comprehensive income $ $ 152.4 Total comprehensive income $ $ 343.5 Attributable to: Equity holders of the Company $ $ 341.2 Non-controlling interests 2.3 $ $ 343.5 Total comprehensive income attributable to equity holders of the Company: Continuing operations $ $ 334.6 Discontinued operations 6.6 $ $ 341.2 Fiscal 2015 includes net losses of $35.9 million reclassified to revenue (2014 – net losses of $23.8 million) and net gains of $10.3 million reclassified to finance expense – net (2014 – net losses of $3.6 million). An estimated net amount of $57.5 million of losses is expected to be reclassified from other comprehensive income during the next12 months. Future fluctuation in market rate (foreign exchange rate or interest rate) will impact the amount expected to be reclassified. The accompanying notes form an integral part of these Consolidated Financial Statements. 5 | CAE Year-End Financial Results 2015 Consolidated Financial Statements Consolidated Statement of Changes in Equity Attributable to equity holders of the Company Year ended March 31, 2014 Common shares Accumulated other Non- (amounts in millions of Canadian dollars, Number of Stated Contributed comprehensive Retained controlling Total except number of shares) Notes shares value surplus income (Note 18) earnings Total interests equity Balances at April 1, 2013 259,979,059 $ 471.7 $ 21.9 $ (12.0) $ 633.0 $ 1,114.6 $ 31.8 $ 1,146.4 Net income - 190.0 190.0 1.1 191.1 Other comprehensive income (loss): Foreign currency translation - - - 158.3 - 158.3 1.2 159.5 Net changes in cash flow hedges - - - (17.0) - (17.0) - (17.0) Net change in available-for-sale financial instruments - - - 0.2 - 0.2 - 0.2 Defined benefit plan remeasurements - 9.7 9.7 - 9.7 Total comprehensive income - $ - $ - $ 141.5 $ 199.7 $ 341.2 $ 2.3 $ 343.5 Stock options exercised 23 2,387,556 22.2 - - - 22.2 - 22.2 Optional cash purchase 1,410 - Transfer upon exercise of stock options - 6.1 (6.1) - Share-based payments 23 - - 3.7 - - 3.7 - 3.7 Additions to non-controlling interests - 6.5 6.5 Stock dividends 17 1,403,418 17.5 - - (17.5) - - - Cash dividends 17 - (40.1) (40.1) - (40.1) Balances at March 31, 2014 263,771,443 $ 517.5 $ 19.5 $ 129.5 $ 775.1 $ 1,441.6 $ 40.6 $ 1,482.2 Net income - 201.8 201.8 2.9 204.7 Other comprehensive income (loss): Foreign currency translation - - - 57.4 - 57.4 4.1 61.5 Net changes in cash flow hedges - - - (9.6) - (9.6) - (9.6) Defined benefit plan remeasurements - (48.0) (48.0) - (48.0) Total comprehensive income - $ - $ - $ 47.8 $ 153.8 $ 201.6 $ 7.0 $ 208.6 Stock options exercised 23 1,309,201 12.6 - - - 12.6 - 12.6 Optional cash purchase 4,509 0.1 - - - 0.1 - 0.1 Transfer upon exercise of stock options - 3.5 (3.5) - Share-based payments 23 - - 3.1 - - 3.1 - 3.1 Additions to non-controlling interests - 3.6 3.6 Stock dividends 17 1,817,917 25.3 - - (25.3) - - - Cash dividends 17 - (46.3) (46.3) - (46.3) Balances at March 31, 2015 $ The balance of retained earnings and accumulated other comprehensive income as at March 31, 2015 was $1,034.6 million (2014 – $904.6 million). The accompanying notes form an integral part of these Consolidated Financial Statements. CAE Year-End Financial Results 2015 | 6 Consolidated Financial Statements Consolidated Statement of Cash Flows Years ended March 31 (amounts in millions of Canadian dollars) Notes 2014 Operating activities Earnings from continuing operations $ $ 189.4 Adjustments for: Depreciation of property, plant and equipment 6 98.8 Amortization of intangible and other assets 65.8 Financing cost amortization 22 1.5 After tax share in profit of equity accounted investees (30.0) Deferred income taxes 16 28.5 Investment tax credits (15.6) Share-based compensation 23 9.7 Defined benefit pension plans 14 (9.1) Amortization of other non-current liabilities (25.8) Gain on partial disposal of interests in investments 21 - Gain on disposal of property, plant and equipment 21 (5.6) Other (11.3) Changes in non-cash working capital 24 (20.4) Net cash provided by operating activities $ $ 275.9 Investing activities Business combinations, net of cash and cash equivalents acquired $ $ (3.7) Proceeds from partial disposal of interests in investments, net of cash and cash equivalents disposed 21 - Capital expenditures for property, plant and equipment 6 (157.0) Proceeds from disposal of property, plant and equipment 15.4 Capitalized development costs 7 (43.4) Enterprise resource planning (ERP) and other software 7 (13.6) Net (payments to) proceeds from equity accounted investees 4.2 Dividends received from equity accounted investees 15.0 Other (10.2) Net cash used in investing activities $ $ (193.3) Financing activities Net change in restricted cash $ - $ (18.1) Proceeds from borrowing under revolving unsecured credit facilities 12 641.1 Repayment of borrowing under revolving unsecured credit facilities 12 (655.3) Proceeds from long-term debt, net of transaction costs 12 67.9 Repayment of long-term debt 12 (38.0) Repayment of finance lease 12 (27.8) Dividends paid (40.1) Common stock issuance 22.2 Other - (0.5) Net cash used in financing activities $ $ (48.6) Effect of foreign exchange rate changes on cash and cash equivalents $ $ 22.4 Net increase in cash and cash equivalents $ $ 56.4 Cash and cash equivalents, beginning of period 260.0 Cash and cash equivalents, beginning of period, related to discontinued operations (11.8) Cash and cash equivalents, end of period $ $ 304.6 Supplemental information: Dividends received $ $ 16.2 Interest paid 1 55.7 Interest received 1 7.8 Income taxes paid 1 20.9 The accompanying notes form an integral part of these Consolidated Financial Statements. 7 | CAE Year-End Financial Results 2015 Notes to the Consolidated Financial Statements Notes to the Consolidated Financial Statements (Unless otherwise stated, all tabular amounts are in millions of Canadian dollars) The consolidated financial statements were authorized for issue by the board of directors on May 26, 2015. NOTE 1 – NATURE OF OPERATIONS AND summary of SIGNIFICANT ACCOUNTING POLICIES Nature of operations CAE Inc. and its subsidiaries (or the Company) design, manufacture and supply simulation equipment, provide training and develop integrated training solutions for defence and security markets, commercial airlines, business aircraft operators, helicopter operators, aircraft manufacturers and for healthcare education and service providers. CAE’s flight simulators replicate aircraft performance in normal and abnormal operations as well as a comprehensive set of environmental conditions utilizing visual systems that contain an extensive database of airports, other landing areas, flying environments, mission-specific environments, and motion and sound cues to create a fully immersive training environment. The Company offers a range of flight training devices based on the same software used on its simulators. The Company also operates a global network of training centres with locations around the world. The Company’s operations are managed through three segments (see Note 2): (i) Civil Aviation Training Solutions – Provides comprehensive training solutions for flight, cabin, maintenance and ground personnel in commercial, business and helicopter aviation, a range of flight simulation training devices, as well as ab initio pilot training and crew sourcing services; (ii) Defence and Security – Is a training systems integrator for defence forces across the air, land and sea domains, and for government and civil security organizations responsible for public safety; (iii) Healthcare – Designs, manufactures and markets simulators, simulation centre management solutions and courseware for training of medical and allied healthcare students and clinicians in educational institutions, hospitals and defence organizations. The Company’s mining business which provides mining services and tools has been classified as held for sale (see Note 3). CAE is a limited liability company incorporated and domiciled in Canada. The address of the main office is 8585 Côte-de-Liesse, Saint-Laurent, Québec, Canada, H4T 1G6. CAE shares are traded on the Toronto Stock Exchange and on the New York Stock Exchange. Basis of preparation The key accounting policies applied in the preparation of these consolidated financial statements are described below. These policies have been consistently applied to all years presented, unless otherwise stated. The consolidated financial statements have been prepared in accordance with Part I of the CPA Canada Handbook, referred to as IFRS, as issued by the International Accounting Standards Board (IASB). The consolidated financial statements have been prepared under the historical cost convention, except for the following items measured at fair value: contingent consideration, derivative financial instruments, financial instruments at fair value through profit and loss, available‑for‑sale financial assets and liabilities for cash-settled share-based arrangements. The functional and presentation currency of CAE Inc. is the Canadian dollar. Basis of consolidation Subsidiaries Subsidiaries are all entities over which the Company has control. Control exists when the Company is exposed to, or has the rights to, variable returns from its involvement with the entity and has the ability to affect those returns through the power over the entity. Subsidiaries are fully consolidated from the date control is obtained and they are no longer consolidated on the date control ceases. Joint arrangements Joint arrangements are entities in which the Company exercises joint control as established by contracts requiring unanimous consent for decisions about the activities that significantly affect the arrangement’s returns. When the Company has the rights to the net assets of the arrangement, the arrangement is classified as a joint venture and is accounted for using the equity method. When the Company has rights to the assets and obligations for the liabilities relating to an arrangement, the arrangement is classified as a joint operation and the Company accounts for each of its assets, liabilities and transactions, including its share of those held or incurred jointly, in relation to the joint operation. The Company presently does not have any joint operations. Under the equity method of accounting, interests in joint ventures are initially recognized at cost and adjusted thereafter to recognize the Company’s share of the profits or losses and movements in other comprehensive income (loss) (OCI) of the investee. When the Company’s share of losses in a joint venture equals or exceeds its interests in the joint ventures, the Company does not recognize further losses, unless it will incur obligations or make payments on behalf of the joint ventures. CAE Year-End Financial Results 2015 | 8 Notes to the Consolidated Financial Statements Unrealized gains resulting from transactions with joint ventures are eliminated, to the extent of the Company’s share in the joint venture. For sales of products or services from the Company to its joint ventures, the elimination of unrealized profits is considered in the carrying value of the investment in equity accounted investees in the consolidated statement of financial position and in the share in profit or loss of equity accounted investees in the consolidated income statement. Business combinations Business combinations are accounted for under the acquisition method. The consideration transferred for the acquisition of a subsidiary is the fair value of the assets transferred, the liabilities incurred and the equity interests issued by the Company, if any, at the date control is obtained. The consideration transferred includes the fair value of any liability resulting from a contingent consideration arrangement. Acquisition-related costs, other than share and debt issue costs incurred to issue financial instruments that form part of the consideration transferred, are expensed as incurred. Identifiable assets acquired and liabilities assumed in a business combination are measured initially at their fair value at the acquisition date. If a business combination is achieved in stages, the Company remeasures its previously held interest in the acquiree at its acquisition-date fair value and recognizes the resulting gain or loss, if any, in net income. Contingent consideration classified as a provision is measured at fair value, with subsequent changes recognized in income. If the contingent consideration is classified as equity, it is not remeasured until it is finally settled within equity. New information obtained during the measurement period, up to 12 months following the acquisition date, about facts and circumstances existing at the acquisition date affect the acquisition accounting. Non-controlling interests Non-controlling interests (NCI) represent equity interests in subsidiaries owned by outside parties. The share of net assets of subsidiaries attributable to non-controlling interests is presented as a component of equity. Changes in the Company’s ownership interest in subsidiaries that do not result in a loss of control are accounted for as equity transactions. The Company treats transactions with non-controlling interests as transactions with equity owners of the Company. For interests purchased from non-controlling interests, the difference between any consideration paid and the relevant share acquired of the carrying value of net assets of the subsidiary is recorded in equity. Gains or losses on disposals of non-controlling interests are also recorded in equity. Financial instruments and hedging relationships Financial instruments Financial assets and financial liabilities A financial instrument is any contract that gives rise to a financial asset of one entity and a financial liability or equity instrument of another entity. Financial assets and financial liabilities, including derivatives, are recognized on the consolidated statement of financial position when the Company becomes a party to the contractual provisions of the financial instrument. On initial recognition, all financial instruments are measured at fair value. When there is a difference between the fair value of the consideration given or received at initial recognition and the amount determined using a valuation technique, such difference is recognized immediately in income unless it qualifies for recognition as some other type of asset or liability. Subsequent measurement of the financial instruments is based on their classification as described below.
